Citation Nr: 0124509	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  99-22 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the veteran is competent to handle the disbursement 
of funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
November 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In that decision, the RO determined that the veteran 
was not competent to handle disbursement of VA funds.  The 
veteran filed a notice of disagreement, which was received in 
February 1999.  The RO furnished the veteran a Statement of 
the Case in October 1999, and; in November 1999, the veteran 
filed his Substantive Appeal with the RO.


REMAND

The Board observes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

Further, the new legislation also requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5130A (as amended); 66 
Fed. Reg. 45, 630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159 (c)).  

The veteran is service-connected for schizophrenia and is 
currently in receipt of a 100 percent schedular rating for 
that disability.  The record on appeal includes medical 
opinions which indicate that the veteran is not competent to 
handle the disbursement of VA funds because of his 
schizophrenia.  

The law provides that, for VA purposes, "[a] mentally 
incompetent person is one who because of injury or disease 
lacks the mental capacity to contract or to manage his or her 
affairs, including disbursement of funds without limitation."  
38 C.F.R. § 3.353 (2000).  The authority to make 
determinations of competency in regards to disbursements of 
VA benefits has been granted to the rating agencies.  In 
making such determinations, VA regulations state that 
"[u]nless the medical evidence is clear, convincing and 
leaves no doubt as to the person's incompetency, the rating 
agency will make no determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  Determinations relative to incompetency 
should be based upon all evidence of record and there should 
be a consistent relationship between the percentage of 
disability, facts relating to commitment or hospitalization 
and the handling of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his or her own affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353 (a)-(d) 
(2000).  

The record includes a statement from a VA case worker, dated 
in December 1997, wherein the case worker reports that the 
veteran received treatment at the VA Hudson Valley Health 
System for chronic schizophrenia and polysubstance abuse, 
from December 1997 to January 1998, and indicates that the 
veteran is not capable of managing his own financial affairs.  
In addition, a VA physician indicates that, in a statement 
dated in March 1998, the veteran was incompetent to handle 
his funds.  Notably, in an April 2000 statement, the 
veteran's VA treatment team (consisting of a social worker 
and staff psychiatrist) recommended that the veteran be 
placed on supervised direct payment and responsible for 
paying his bills, establishing a budget and bank account.  In 
any event, the Board observes that none of the aforenoted 
statements discuss any findings or the underlying rationale 
that support these conclusions.  Further, the veteran has not 
been afforded a recent VA psychiatric examination to 
determine whether he has the mental capacity to manage his 
own affairs, including disbursements of funds without 
limitation, based on a complete review of the record.  The 
most recent VA psychiatric examination was performed in April 
1999.  

The Board notes that the record shows (as indicated in the 
report of a VA examination dated in August 1999) that the 
veteran received inpatient care at the VA Medical Center at 
Montrose for his schizophrenia in December 1997.  However, a 
review of the record does not reflect that these VA hospital 
records and medical notes have been associated with the 
veteran's claims file.  In addition, in March 1998, it was 
noted that the veteran had received treatment at the VA 
Hudson Valley Health Systems for his schizophrenia and 
polysubstance abuse, from December 1997 to 1998.  These 
treatment records also have not been associated with the 
veteran's claims.  In the April 2000 statement, the veteran's 
VA treatment team further recommended that the veteran could 
meet periodically with the social worker or field examiner to 
assess his progress in handling his funds, and; that at the 
end of the fiscal year, a final determination would be made 
as to the veteran competency.  The Board notes that the 
record does not include any medical, assessment, or progress 
reports subsequent to the April 2000 statement regarding the 
status of the veteran's competency.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
health care providers, including VA, who 
may have treated him for his 
schizophrenia since 1997.  Specifically, 
the RO should obtain all hospital records 
and reports from the VA Medical Center at 
Montrose, regarding the veteran's period 
of hospitalization for schizophrenia in 
December 1997; the records pertaining to 
treatment provided by the VA Hudson 
Valley Health Systems from December 1997 
to 1998; and any medical, assessment, or 
progress reports (if available) which may 
have been prepared by the veteran's 
treatment team subsequent to April 2000, 
regarding the status of the veteran's 
competency.  If the RO is unable to 
obtain any of the records, it should 
follow the proper procedures under the 
VCAA.

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine whether he is competent for VA 
purposes, as defined in 38 C.F.R. § 
3.353(a).  All indicated tests and 
studies should be performed.  It is 
imperative that the claims folder, 
containing all evidence relevant to the 
case (including a copy of this REMAND), 
be provided to the VA examiner who is 
designated to examine the veteran, so 
that the examiner can review the 
veteran's pertinent medical history and 
circumstances.  Based a review of the 
record, and the results of the VA 
examination, the examiner is requested to 
provide an opinion as to following:  Does 
the veteran have the mental capacity to 
manage his own funds, including 
disbursement of funds without 
limitations?  A complete rationale should 
be given for all opinions and conclusions 
expressed.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
and the implementing regulations is 
completed.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  In 
particular, the RO should ensure that the 
new notification requirements contained 
in section 3 and 4 of the Act (codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)) and at 
66 Fed. Reg. 45,620 (to be codified at 
38 C.F.R. § 3.159) are fully complied 
with and satisfied.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  Stegall v. West, 11 Vet. App. 
268 (1998). 

5.  Then, the RO should readjudicate the 
issue of whether the veteran is competent 
to handle the disbursement of funds.  

If the benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond. Thereafter, the 
case should be returned to the Board for further appellate 
review. The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law. The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 







